638




            Art&o10 SO9 (the geremt st8tate) manfhtorll~
reqalres the 80oumlstlon of a surplus to ths ppO(Otef
riitp  pc 04ut or the bank's orpita  #teak,
1~ dsalarss that 'said sorplos &all not bs
ospt Sor the paymat of lowe    which auy eaenr,'

           It follows ewm thi8 the bank would in no sra& -
tit-h or without the ooasent of ths BurLiaq Qoads&oac    -
bs uathorlSel to dlaidnisb aa arioting:surplus (Mxish doss
not sxoeed fiStf psr 0-t of Ito~Oapital @took) for the
purpose of LnCrsasing its oapltal *took.

          In the next  plaoe, shils Artiels 1, Chaptsr VI,
OS the BankIng code (not ret ufeotire) makes some Impor-
tant Ohangm in rSspSCt ts surplus, it dose not mthorlae
theuse of oertifled surpltu bfthebank,s~enrith       the
oonsentot theB8nU~Comds~oner,?or          tbepurps8s ef'
lxuwead~ tge -pita1 8toek of the bank, where me
~~~+xoeed             thq ~auiros~en~ ef the #state.

          This Arfiols, like Ifs pfsdsOesssr, (Irtiole soo)
audatOr1~   rSqUir88 ths OrslrflOn OC 8a 8SOount to be known
as 8urplu8, a part of shieh may from time   to time be oerti-
fled, r&i rhall be known 88 sCertiflod   surplt18~. Unliks
the   parent statute,     this   statute   r sq u ir o s   l oontiaums
buihUngup      of   8urplu8Nifsre the paymmtot
                    the                           dltiends
until thheSUXXI knorrm88 the 04bt'tifiti
                                       rrPp1U8 sqrmls the
saplkl ef the bank. It ftlrthermors8)scui0al1~ lidfs
th8 pUrpO8e of the aertifled surplur tS absorbing  slO8ae8
in eM088 o?und.tvided gu-oflts axltuloartitie4surplrrs~,
~hloh itares are flmt to bd usal ior suoh purpose before
resort ~to the oertifled surplus.

           An CL parentambigultp in the ~statute ulses   fro8
the language,.P such gertified 8WD lam w       not be
                                                   - r42qp!il
XUUUltL*C--?f                           frpd9it!d&W~.
%8    ambi&ty    is Only 8pparWt.    ODO OUI mot OOMtntO the
last-quoted 18.ng~4e as autborlaing the beak upon the writ-
ten ooasent of the Co5uil8siorrer,  to ruluoe an misting asr-
titial surpla8 below the minima requiramt of the st8tute -
that la, a sum equal to the aopltal. That     would be to des-
frq in Off-t the 8tatllteei OSI'tifiSd 8Ul’p1R8 it8elf,
and thus make the olause repugaant to the paramount re-
quircPPentof the tegisloture~ Rsther, we thiajf,the dis-
orebion here given to the dlreatsrs and the8an)riry;Cem-
missioner pertains to that    part of the osrtlflsd surplus
                                                                              639




             a u a h l o o nstr u o tiu n 1 8 a   c   e8som8lsudldr   one,
and does     not lead to 813abma~d ooadmqumoe nor that-t In asty
SIMSWO      the alear legislrtite-8S     to require an adequate
lllrpllM.
             %'~stil&thatThatTShWS                    saidtill 8StiSfSStor-
ily ens~ar your inquiry, we are